Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-9, filed February 26, 2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Response to Amendment
The amendment submitted February 26, 2021 has been accepted and entered.  Claims 1, 11, 17 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-18 are examined. 
Allowable Subject Matter
Claims 1-18 are allowable over the prior art.  
Independent claims 1 and 11 are allowable based on applicant’s remarks filed February 26, 2021, regarding a radiation detector comprising: at least one layer of varnish and organic scintillator coating, wherein the reflective foil, the varnish, and the organic scintillator are adhered together without an air gap, as claimed in combination with the rest of the claim limitations, so as to enable a radiation detector with an organic scintillator coating to prevent uniformity differences. 
Claims 2-10 and 12-18 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perna et al (US 2015/0362600 A1) discloses (See Fig. 2 and Abstract, paragraph [0029]) a scintillation detection device (212) with pressure sensitive adhesive interfaces (216)(218), comprising: an optically clear substrate, a scintillator plastic layer overlying the optically clear substrate, and an 

    PNG
    media_image1.png
    445
    260
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/